FILED
                             NOT FOR PUBLICATION
                                                                             FEB 18 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ANGELA C. AGUILAR,                               No.   19-70397

              Petitioner,                        BRB No. 18-0327

 v.
                                                 MEMORANDUM*
NAVY EXCHANGE SERVICE
COMMAND; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION
PROGRAMS,

              Respondents.


                     On Petition for Review of an Order of the
                              Benefits Review Board

                            Submitted February 4, 2020**
                                Honolulu, Hawaii

Before: FARRIS, McKEOWN, and BADE, Circuit Judges.

      Petitioner Angela Aguilar seeks review of the Benefits Review Board’s

order denying reconsideration of an Administrative Law Judge’s attorney’s fees


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
award. We review the ALJ’s selection of a geographic area as the “relevant

community” in calculating attorney’s fees for abuse of discretion, and we do not

overturn that selection if it is “adequately justified and supported by substantial

evidence.” Shirrod v. Director, OWCP, 809 F.3d 1082, 1087, 1088 n.5 (9th Cir.

2015) (citing Christensen v. Stevedoring Servs. of Am., 557 F.3d 1049, 1055 (9th

Cir. 2009)). We deny the petition for review.

      An attorney’s hourly rate is calculated based on prevailing market rates in

the relevant community. Id. at 1086 (quoting Christensen, 557 F.3d at 1053). In

Shirrod, we explicitly declined to impose a bright line rule defining the relevant

community in Longshore Act cases, leaving it instead to the ALJ and Board to

determine the relevant community on an individualized basis. 809 F.3d at 1088

n.5. That decision shall stand “as long as [it] is adequately justified and supported

by substantial evidence.” Id.

      Here, the hearing took place in Honolulu at Aguilar’s request. Aguilar lived

in Hawai’i, worked there, was injured on the job there, and received medical

treatment there. Her counsel’s website indicates that he maintains an office in




                                           2
Honolulu. It was not error to consider Hawai’i to be the relevant community when

calculating attorney’s fees.1

      Even if the ALJ erred by raising her concerns regarding the relevant

community for the calculation of attorney’s fees without notice, we may overturn

that decision “only if it reasonably can be concluded that absent such error there

would have been a contrary result.” Haw. Stevedores, Inc. v. Ogawa, 608 F.3d 642,

648 (9th Cir. 2010). It is unreasonable to conclude that with notice and the

opportunity to respond, the ultimate fee award would have been different.

      The ALJ did not err by denying Aguilar’s request for costs. NEXCOM

objected to Aguilar’s lack of documentation regarding costs. Aguilar had one year

and eight months to respond to that objection, and she did not. There is no

requirement that an ALJ give notice that some documentation of requested costs is

necessary. The award was reasonable and supported by substantial evidence.

      DENIED.




      1
       Aguilar fails to persuade the court that other competent counsel was
unavailable for this case in Hawai’i. See Gates v. Deukmejian, 987 F.2d 1392,
1405 (9th Cir. 1992).
                                          3